Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 06/23/2022 is acknowledged. Claims 3-10 have been withdrawn. Claims 1 and 2 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 06/23/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. The rejections are modified based on the amendments. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gonzalez et al. (US 2010/0184887 A1) in view of Samain et al. (US 2012/0328542 A1).
Gonzalez et al. teach particles P (X-Y-Z) of inorganic nanoparticles with ZnO being inorganic nanoparticle X having particle size of 1-20 nm (paragraph 47), with organic molecules M being Y-Z, and with Y being a silane (cross-linked) linker and Z being a UV absorber including benzylidenecamphor or its derivatives including 3-Benzylidenecamphor (abstract, paragraph 38, 42, 49, 51, 60-63, 65, and 71) and exemplified ZnO (X) with silane linker 3-aminopropyltriethoxysilane (Y) in example 2.
Gonzalez et al. do not specify benzylidenecamphor derivatives including terephthalylidene dicamphor sulfonic acid.
This deficiency is cured by Samain et al. who teach organic UV screening agents benzylidenecamphor derivatives including 3-benzylidenecamphor, terephthalylidene dicamphor sulfonic acid (
    PNG
    media_image1.png
    411
    983
    media_image1.png
    Greyscale
 ) (paragraph 85, 86, and 99).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Gonzalez et al. and Samain et al. to replace 3-benzylidenecamphor with benzylidenecamphor derivatives as a UV absorber in the particle taught by Gonzalez et al. Both 3-benzylidenecamphor and terephthalylidene dicamphor sulfonic acid being organic UV screening agents benzylidenecamphor derivatives was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing 3-benzylidenecamphor with benzylidenecamphor derivatives flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.

Response to Applicants’ arguments:
Applicant’s argument with regard to ZnO particle size is addressed in the modified rejection above.

Applicants argue that Gonzalez et al. do not specify the hybrid particle having the same silane compound being chemically bonded to an inorganic oxide particle and TDSA being ionically bonded with the positively charged ammonium group of the silane compound as in the claimed complex. 
However, this argument is not deemed persuasive. First of all, the claimed complex having silane compound being chemically bonded to an inorganic oxide particle and TDSA being ionically bonded with the positively charged ammonium group of the silane compound is not claimed.
Secondly, Gonzalez et al. teach X (the claimed inorganic particle such as ZnO) and Y (the claimed silane compound) being covalently bonded and Y being bonded to Z as organic molecule M (Y-Z) via electrostatic interaction (ionically) (paragraph 51, 60, 61, and 90). Furthermore, with Y taught by Gonzalez et al. being the same as the claimed silane compound (positive charged ammonium) and Z taught by Gonzalez et al. being the same as the claimed benzylidenecamphor derivative in view of Samain et al. (negative charged TDSA), the organic molecule M formed from reacting Z and Y would have the same type of chemical bond as claimed.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed complex remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claims 1 and 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schlossman et al. WO 2017/210406 A1, effective US filing date of 06/01/2017) in view of Gonzalez et al. (US 2010/0184887 A1).
Schlossman et al. teach sunscreen composition (abstract) comprising silane coated ZnO with particle size of about 100-200 nm (page 4, line 15-16 and 22-23) and one more other organic UV filters including terephtalydene dicamphor sulfonic acid (page 6, line 8-10, 13, and 23-24).
Schlossman et al. do not specify the silane being 3-aminopropyltriethoxysilane.
This deficiency is cured by Gonzalez et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Schlossman et al. and Gonzalez et al. to specify the silane taught by Schlossman et al. including 3-aminopropyltriethoxy silane. 3-aminopropyltriethoxysilane being a silane for coating ZnO was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Response to Applicants’ arguments:
Applicant’s argument with regard to ZnO particle size is addressed in the modified rejection above.

Applicants argue that neither Schlossman et al. nor Gonzalez et al. specify the silane-coated ZnO particle having the same silane compound being chemically bonded to an inorganic oxide particle and TDSA being ionically bonded with the positively charged ammonium group of the silane compound as in the claimed complex. 
However, this argument is not deemed persuasive. The claimed complex having silane compound being chemically bonded to an inorganic oxide particle and TDSA being ionically bonded with the positively charged ammonium group of the silane compound is not claimed.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed complex remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612